                    Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 1 of 30
1/4/2021                                       Office of Judicial Administration - Kansas District Court Records Search



Sedgwick County District Court Search - Case Display




   Case Number: 1480

  Case Year: 2020                                                   Case UID: 2020-CV-001480-TO
  Case Type: CV                                               Filed: 2020-09-16

  Case Sub-type: Other Tort                                   Last Updated: 2020-09-17 at 09:47:27
  Advisement Date:                                            Remand Date:
  Appealed: N                                                 Appealed Date:
  Status Code: 1                                              Status Date:
  Status Description: Pending


   Defendants

Party 1

  Defendant Number: 1


  Last Name (or Business Name): Petrochoice Dynamo LLC

  First Name:                                              Middle:                                       Suffix:

Description

  Sex:                                                                    Race:
  Height:                                                                 Weight:

Defense Attorney 1

  Last Name: Rupe                                First: Alan                                        Middle: L
  Primary Attorney: Y                            Court Appointed: N                                 Conflict Attorney: N

  Withdrawn: N                                   Send Notices: Y
  Practice or Office: Lewis Brisbois Bisgaard & Smith LLP

https://www.kansas.gov/countyCourts/search/records?execution=e1s3                                                          1/6
                    Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 2 of 30
1/4/2021                                       Office of Judicial Administration - Kansas District Court Records Search

Defense Attorney 2

  Last Name: Kalcik                               First: Nanette                                     Middle: C Turner
  Primary Attorney: N                             Court Appointed: N                                 Conflict Attorney: N
  Withdrawn: N                                    Send Notices: Y
  Practice or Office: Lewis Brisbois Bisgaard & Smith LLP

Defense Attorney 3

  Last Name: Schneider                             First: Francis                                    Middle: Michael
  Primary Attorney: N                              Court Appointed: N                                Conflict Attorney: N
  Withdrawn: N                                     Send Notices: Y
  Practice or Office: Lewis Brisbois Bisgaard & Smith LLP

Party 2

  Defendant Number: 2


  Last Name (or Business Name): Petrochoice Holdings LLC

  First Name:                                              Middle:                                       Suffix:

Description

  Sex:                                                                    Race:
  Height:                                                                 Weight:


   Plaintiff

Party

  Plaintiff Number: 1                                                 Amount Claimed: 0.00


  Last Name (or Business Name): McMahon

  First Name: Dan                                                      Middle:                                 Suffix:

Description

  Sex:                                                                    Race:

https://www.kansas.gov/countyCourts/search/records?execution=e1s3                                                           2/6
                    Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 3 of 30
1/4/2021                                       Office of Judicial Administration - Kansas District Court Records Search

  Height:                                                                 Weight:

Plaintiff Attorney 1

  Last Name: McGivern                               First: Sean                                       Middle: M
  Primary Attorney: Y                               Court Appointed: N                                Conflict Attorney: N

  Withdrawn: N                                      Send Notices: Y
  Practice or Office: Graybill & Hazlewood, LLC

Plaintiff Attorney 2

  Last Name: Peterson                             First: Donald                                      Middle: N

  Primary Attorney: N                             Court Appointed: N                                 Conflict Attorney: N

  Withdrawn: N                                    Send Notices: Y
  Practice or Office: Graybill & Hazlewood, LLC


   Hearings

Hearing

  Hearing Number: 1                                                                              Jury Hearing: N
  Hearing Type: Civil Discovery Conference

  Starts: 2020-11-04 at 09:00:00
  Court Room Number: Courtroom 5-4

  Ends: 2020-11-04 at 09:00:00                                                                   Results Code:
  Hearing Results:

  Hearing Comments:

Judge

  Last Name: Hernandez Mitchell, Div. 22                                        First: Deborah                   Middle:     Suffix:


   Case Judge

  Last Name: Hernandez Mitchell, Div. 22                                        First: Deborah                   Middle:     Suffix:


https://www.kansas.gov/countyCourts/search/records?execution=e1s3                                                                      3/6
                    Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 4 of 30
1/4/2021                                       Office of Judicial Administration - Kansas District Court Records Search


   Registry of Actions

Action 1

  Action Date: 2020-09-16                                                            Action Type: AOR
  Action Agent: Deborah Hernandez Mitchell, Div. 22

  Description: Plaintiff: McMahon, Dan Attorney of Record Sean M McGivern

Action 2

  Action Date: 2020-09-16                                                            Action Type: AOR

  Action Agent: Deborah Hernandez Mitchell, Div. 22

  Description: Plaintiff: McMahon, Dan Attorney of Record Donald N Peterson II

Action 3

  Action Date: 2020-09-16                                                     Action Type: PLEPET

  Action Agent: Deborah Hernandez Mitchell, Div. 22
  Description: Petition PLE: Petition

Action 4

  Action Date: 2020-09-21                                                         Action Type: HEAR

  Action Agent: Deborah Hernandez Mitchell, Div. 22

  Description: Hearing Scheduled (Civil Discovery Conference 11/04/2020 09:00 AM)

Action 5

  Action Date: 2020-11-30                                                            Action Type: ISSD

  Action Agent:

  Description: Summons: Issued on 11/30/2020; to Petrochoice Dynamo LLC on 11/30/2020.

Action 6

  Action Date: 2020-11-30                                                            Action Type: ISSD
  Action Agent:

  Description: Summons: Issued on 11/30/2020; to Petrochoice Holdings LLC on 11/30/2020.

https://www.kansas.gov/countyCourts/search/records?execution=e1s3                                                         4/6
                    Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 5 of 30
1/4/2021                                       Office of Judicial Administration - Kansas District Court Records Search

Action 7

  Action Date: 2020-11-30                                                    Action Type: PLESUM

  Action Agent: Deborah Hernandez Mitchell, Div. 22

  Description: Summons PLE: Summons

Action 8

  Action Date: 2020-11-30                                                    Action Type: PLESUM

  Action Agent: Deborah Hernandez Mitchell, Div. 22
  Description: Summons PLE: Summons

Action 9

  Action Date: 2020-12-07                                                     Action Type: RETROS

  Action Agent: Deborah Hernandez Mitchell, Div. 22

  Description: Return of Service by Certified Mail RET: Return of Service

Action 10

  Action Date: 2020-12-07                                                     Action Type: RETROS

  Action Agent: Deborah Hernandez Mitchell, Div. 22

  Description: Return of Service by Certified Mail RET: Return of Service

Action 11

  Action Date: 2020-12-23                                                            Action Type: AOR
  Action Agent:

  Description: Attorney of Record Alan L Rupe

Action 12

  Action Date: 2020-12-23                                                     Action Type: INFEOA

  Action Agent: Deborah Hernandez Mitchell, Div. 22

  Description: Entry of Appearance INF: Entry of Appearance

Action 13

  Action Date: 2020-12-23                                                            Action Type: AOR
https://www.kansas.gov/countyCourts/search/records?execution=e1s3                                                         5/6
                    Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 6 of 30
1/4/2021                                       Office of Judicial Administration - Kansas District Court Records Search


  Action Agent:
  Description: Attorney of Record Nanette C Turner Kalcik

Action 14

  Action Date: 2020-12-23                                                     Action Type: INFEOA

  Action Agent: Deborah Hernandez Mitchell, Div. 22

  Description: Entry of Appearance INF: Entry of Appearance

Action 15

  Action Date: 2020-12-23                                                            Action Type: AOR

  Action Agent:

  Description: Attorney of Record Francis Michael Schneider

Action 16

  Action Date: 2020-12-23                                                     Action Type: INFEOA
  Action Agent: Deborah Hernandez Mitchell, Div. 22

  Description: Entry of Appearance INF: Entry of Appearance

Action 17

  Action Date: 2020-12-23                                                 Action Type: ORDCEXT

  Action Agent: Deborah Hernandez Mitchell, Div. 22
  Description: Clerk's Order Extending Answer Deadline ORD: Clerk's Extension




© 2021 Office of Judicial Administration (http://www.kscourts.org)




https://www.kansas.gov/countyCourts/search/records?execution=e1s3                                                         6/6
      Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 7 of 30
                                                      ELECTRONICALLY FILED
                                                         2020 Sep 16 PM 3:51
                                           CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                  CASE NUMBER: 2020-CV-001480-TO

                     IN THE EIGHTEENTH JUDICIAL DISTRICT
                  DISTRICT COURT, SEDGWICK COUNTY, KANSAS
                               CIVIL DEPARTMENT


DAN MCMAHON,                                  )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )        Case No. __________________________
                                              )
PETROCHOICE DYNAMO LLC &                      )
PETROCHOICE HOLDINGS LLC,                     )
                                              )
                      Defendants.             )
                                              )
Pursuant to K.S.A. Chapter 60

                                            PETITION

       Plaintiff Dan McMahon states the following or his cause of action against Defendants

Petrochoice Dynamo LLC & Petrochoice Holdings LLC:

       1.      Dan McMahon is a resident of the state of Kansas.

       2.      Defendants Petrochoice Dynamo LLC and Petrochoice Holdings LLC are limited

liability companies that conduct business in the state of Kansas under the name of “Petrochoice.”

Throughout this Petition, both Defendants are referred to as Petrochoice.

       3.      Petrochoice is a manufacturer and distributor of automobile lubricant products.

       4.      At all times relevant to the allegations in this Complaint, Mr. McMahon was

employed as the Sales Manager of Petrochoice’s West Region, which is based out of the

Petrochoice facility in Wichita, Kansas.

       5.      Petrochoice sells many lines of oil products including Eco Ultra, Medallion Plus,

Perfect Seal, Service Pro, and Dyna-Plex.

       6.      Petrochoice markets these products by comparing them to one another.




                                                  1
       Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 8 of 30




        7.     Petrochoice’s customers include distributors like NAPA, who sell Petrochoice bulk

lubricant products to their own customers.

        8.     Petrochoice sales personnel like McMahon were trained to tell NAPA, other

distributors, and their customers that Eco Ultra is made from a recycled base oil, while other

products are not.

        9.     The truth is, all of Petrochoice’s synthetic blend 5W-20 and 5W-30 passenger

vehicle oils are all made from the same oil, that is recycled and manufactured at the Wichita

facility.

        10.    Petrochoice does not reveal this to its customers.

        11.    Up until shortly before McMahon was terminated, Petrochoice new business

reports tracked customer preference – for virgin-based oil, recycled oil, or both.

        12.    Petrochoice sales personnel are trained to, and expected to, deceive customers who

ask about differences in the products, including the type of base oil used.

        13.    In July 2018, McMahon complained to his Regional VP (Gary Parkos) about these

practices he considered to be fraudulent. Specifically, Petrochoice markets and sells re-refined oil

as virgin-based oil. Petrochoice literally fills totes of Medallion branded oil and Eco Ultra oil; two

different products, from the exact same tank, even though they are marketed as different base oils.

        14.    McMahon’s complaint to Parkos was protected because it disclosed practices that

violate Kansas law, including the general prohibition on engaging in fraud, and the Kansas

Consumer Protection Act.

        15.    Mr. Parkos acknowledged he was aware of the company’s practice but has since

testified being unaware of it.

        16.    On September 17, 2018, Petrochoice terminated McMahon for his complaint.




                                                  2
          Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 9 of 30




          17.   Petrochoice cited a December 2016 complaint about McMahon as a reason for

terminating McMahon.

          18.   Rick Palmore, at the time a member of the Petrochoice’s president’s advisory

board, committed perjury as part of the company’s cover-up of McMahon’s termination. The

perjured declaration that Mr. Palmore signed was prepared by Petrochoice’s lawyers.

          19.   McMahon has been damaged by Petrochoice’s illegal conduct.

          WHEREFORE, Plaintiff Dan McMahon prays that judgment be entered in his favor, and

against Defendants Petrochoice Dynamo LLC and Petrochoice Holdings LLC, for an amount in

excess of $75,000.00.

          Plaintiff Dan McMahon demands a trial by jury on all issues to which such right

exists.

DATED: September 16, 2020.

                                                   SUBMITTED BY:

                                                   GRAYBILL & HAZLEWOOD, LLC

                                                   /s/ Sean McGivern
                                                   Donald N. Peterson, II, 13805
                                                   Sean M. McGivern, #22932
                                                   218 N. Mosley St.
                                                   Wichita, KS 67202
                                                   Telephone: (316) 266-4058
                                                   Facsimile: (316) 462-5566
                                                   don@graybillhazlewood.com
                                                   sean@graybillhazlewood.com
                                                   Attorneys for Plaintiff




                                              3
               Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 10 of 30
                                                              ELECTRONICALLY FILED
                                                                 2020 Nov 30 PM 12:12
Dan McMahon                                        CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                          CASE NUMBER: 2020-CV-001480-TO
vs.
Petrochoice Dynamo LLC, et al. et. al.
                                                      SUMMONS



To the above-named Defendant/Respondent:


                                    Petrochoice Holdings LLC
                                    c/o The Corporation Company Inc.
                                    112 SW 7th Street Ste 3C
                                    Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                    Sean McGivern
                                    218 N Mosley
                                    Wichita, KS 67202


within 21 days after service of summons on you.




Clerk of the District Court
Electronically signed on 11/30/2020 12:54:10 PM


Documents to be served with the Summons:
Petition
               Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 11 of 30
                                                              ELECTRONICALLY FILED
                                                                 2020 Nov 30 PM 12:12
Dan McMahon                                        CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                          CASE NUMBER: 2020-CV-001480-TO
vs.
Petrochoice Dynamo LLC, et al. et. al.
                                                      SUMMONS



To the above-named Defendant/Respondent:


                                    Petrochoice Dynamo LLC
                                    c/o The Corporation Company Inc.
                                    112 SW 7th Street Ste 3C
                                    Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                    Sean McGivern
                                    218 N Mosley
                                    Wichita, KS 67202


within 21 days after service of summons on you.




Clerk of the District Court
Electronically signed on 11/30/2020 12:54:10 PM


Documents to be served with the Summons:
Petition
Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 12 of 30
                                 ELECTRONICALLY FILED
                                        2020 Dec 07 AM 9:57
                          CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                 CASE NUMBER: 2020-CV-001480-TO
               Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 13 of 30
                                                              ELECTRONICALLY FILED
                                                                 2020 Nov 30 PM 12:12
Dan McMahon                                        CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                          CASE NUMBER: 2020-CV-001480-TO
vs.
Petrochoice Dynamo LLC, et al. et. al.
                                                      SUMMONS



To the above-named Defendant/Respondent:


                                    Petrochoice Dynamo LLC
                                    c/o The Corporation Company Inc.
                                    112 SW 7th Street Ste 3C
                                    Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                    Sean McGivern
                                    218 N Mosley
                                    Wichita, KS 67202


within 21 days after service of summons on you.




Clerk of the District Court
Electronically signed on 11/30/2020 12:54:10 PM


Documents to be served with the Summons:
Petition
      Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 14 of 30
                                                      ELECTRONICALLY FILED
                                                         2020 Sep 16 PM 3:51
                                           CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                  CASE NUMBER: 2020-CV-001480-TO

                     IN THE EIGHTEENTH JUDICIAL DISTRICT
                  DISTRICT COURT, SEDGWICK COUNTY, KANSAS
                               CIVIL DEPARTMENT


DAN MCMAHON,                                  )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )        Case No. __________________________
                                              )
PETROCHOICE DYNAMO LLC &                      )
PETROCHOICE HOLDINGS LLC,                     )
                                              )
                      Defendants.             )
                                              )
Pursuant to K.S.A. Chapter 60

                                            PETITION

       Plaintiff Dan McMahon states the following or his cause of action against Defendants

Petrochoice Dynamo LLC & Petrochoice Holdings LLC:

       1.      Dan McMahon is a resident of the state of Kansas.

       2.      Defendants Petrochoice Dynamo LLC and Petrochoice Holdings LLC are limited

liability companies that conduct business in the state of Kansas under the name of “Petrochoice.”

Throughout this Petition, both Defendants are referred to as Petrochoice.

       3.      Petrochoice is a manufacturer and distributor of automobile lubricant products.

       4.      At all times relevant to the allegations in this Complaint, Mr. McMahon was

employed as the Sales Manager of Petrochoice’s West Region, which is based out of the

Petrochoice facility in Wichita, Kansas.

       5.      Petrochoice sells many lines of oil products including Eco Ultra, Medallion Plus,

Perfect Seal, Service Pro, and Dyna-Plex.

       6.      Petrochoice markets these products by comparing them to one another.




                                                  1
      Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 15 of 30




        7.     Petrochoice’s customers include distributors like NAPA, who sell Petrochoice bulk

lubricant products to their own customers.

        8.     Petrochoice sales personnel like McMahon were trained to tell NAPA, other

distributors, and their customers that Eco Ultra is made from a recycled base oil, while other

products are not.

        9.     The truth is, all of Petrochoice’s synthetic blend 5W-20 and 5W-30 passenger

vehicle oils are all made from the same oil, that is recycled and manufactured at the Wichita

facility.

        10.    Petrochoice does not reveal this to its customers.

        11.    Up until shortly before McMahon was terminated, Petrochoice new business

reports tracked customer preference – for virgin-based oil, recycled oil, or both.

        12.    Petrochoice sales personnel are trained to, and expected to, deceive customers who

ask about differences in the products, including the type of base oil used.

        13.    In July 2018, McMahon complained to his Regional VP (Gary Parkos) about these

practices he considered to be fraudulent. Specifically, Petrochoice markets and sells re-refined oil

as virgin-based oil. Petrochoice literally fills totes of Medallion branded oil and Eco Ultra oil; two

different products, from the exact same tank, even though they are marketed as different base oils.

        14.    McMahon’s complaint to Parkos was protected because it disclosed practices that

violate Kansas law, including the general prohibition on engaging in fraud, and the Kansas

Consumer Protection Act.

        15.    Mr. Parkos acknowledged he was aware of the company’s practice but has since

testified being unaware of it.

        16.    On September 17, 2018, Petrochoice terminated McMahon for his complaint.




                                                  2
      Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 16 of 30




          17.   Petrochoice cited a December 2016 complaint about McMahon as a reason for

terminating McMahon.

          18.   Rick Palmore, at the time a member of the Petrochoice’s president’s advisory

board, committed perjury as part of the company’s cover-up of McMahon’s termination. The

perjured declaration that Mr. Palmore signed was prepared by Petrochoice’s lawyers.

          19.   McMahon has been damaged by Petrochoice’s illegal conduct.

          WHEREFORE, Plaintiff Dan McMahon prays that judgment be entered in his favor, and

against Defendants Petrochoice Dynamo LLC and Petrochoice Holdings LLC, for an amount in

excess of $75,000.00.

          Plaintiff Dan McMahon demands a trial by jury on all issues to which such right

exists.

DATED: September 16, 2020.

                                                   SUBMITTED BY:

                                                   GRAYBILL & HAZLEWOOD, LLC

                                                   /s/ Sean McGivern
                                                   Donald N. Peterson, II, 13805
                                                   Sean M. McGivern, #22932
                                                   218 N. Mosley St.
                                                   Wichita, KS 67202
                                                   Telephone: (316) 266-4058
                                                   Facsimile: (316) 462-5566
                                                   don@graybillhazlewood.com
                                                   sean@graybillhazlewood.com
                                                   Attorneys for Plaintiff




                                              3
Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 17 of 30
                                 ELECTRONICALLY FILED
                                        2020 Dec 07 AM 9:57
                          CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                 CASE NUMBER: 2020-CV-001480-TO
               Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 18 of 30
                                                              ELECTRONICALLY FILED
                                                                 2020 Nov 30 PM 12:12
Dan McMahon                                        CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                          CASE NUMBER: 2020-CV-001480-TO
vs.
Petrochoice Dynamo LLC, et al. et. al.
                                                      SUMMONS



To the above-named Defendant/Respondent:


                                    Petrochoice Holdings LLC
                                    c/o The Corporation Company Inc.
                                    112 SW 7th Street Ste 3C
                                    Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                    Sean McGivern
                                    218 N Mosley
                                    Wichita, KS 67202


within 21 days after service of summons on you.




Clerk of the District Court
Electronically signed on 11/30/2020 12:54:10 PM


Documents to be served with the Summons:
Petition
      Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 19 of 30
                                                      ELECTRONICALLY FILED
                                                         2020 Sep 16 PM 3:51
                                           CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                  CASE NUMBER: 2020-CV-001480-TO

                     IN THE EIGHTEENTH JUDICIAL DISTRICT
                  DISTRICT COURT, SEDGWICK COUNTY, KANSAS
                               CIVIL DEPARTMENT


DAN MCMAHON,                                  )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )        Case No. __________________________
                                              )
PETROCHOICE DYNAMO LLC &                      )
PETROCHOICE HOLDINGS LLC,                     )
                                              )
                      Defendants.             )
                                              )
Pursuant to K.S.A. Chapter 60

                                            PETITION

       Plaintiff Dan McMahon states the following or his cause of action against Defendants

Petrochoice Dynamo LLC & Petrochoice Holdings LLC:

       1.      Dan McMahon is a resident of the state of Kansas.

       2.      Defendants Petrochoice Dynamo LLC and Petrochoice Holdings LLC are limited

liability companies that conduct business in the state of Kansas under the name of “Petrochoice.”

Throughout this Petition, both Defendants are referred to as Petrochoice.

       3.      Petrochoice is a manufacturer and distributor of automobile lubricant products.

       4.      At all times relevant to the allegations in this Complaint, Mr. McMahon was

employed as the Sales Manager of Petrochoice’s West Region, which is based out of the

Petrochoice facility in Wichita, Kansas.

       5.      Petrochoice sells many lines of oil products including Eco Ultra, Medallion Plus,

Perfect Seal, Service Pro, and Dyna-Plex.

       6.      Petrochoice markets these products by comparing them to one another.




                                                  1
      Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 20 of 30




        7.     Petrochoice’s customers include distributors like NAPA, who sell Petrochoice bulk

lubricant products to their own customers.

        8.     Petrochoice sales personnel like McMahon were trained to tell NAPA, other

distributors, and their customers that Eco Ultra is made from a recycled base oil, while other

products are not.

        9.     The truth is, all of Petrochoice’s synthetic blend 5W-20 and 5W-30 passenger

vehicle oils are all made from the same oil, that is recycled and manufactured at the Wichita

facility.

        10.    Petrochoice does not reveal this to its customers.

        11.    Up until shortly before McMahon was terminated, Petrochoice new business

reports tracked customer preference – for virgin-based oil, recycled oil, or both.

        12.    Petrochoice sales personnel are trained to, and expected to, deceive customers who

ask about differences in the products, including the type of base oil used.

        13.    In July 2018, McMahon complained to his Regional VP (Gary Parkos) about these

practices he considered to be fraudulent. Specifically, Petrochoice markets and sells re-refined oil

as virgin-based oil. Petrochoice literally fills totes of Medallion branded oil and Eco Ultra oil; two

different products, from the exact same tank, even though they are marketed as different base oils.

        14.    McMahon’s complaint to Parkos was protected because it disclosed practices that

violate Kansas law, including the general prohibition on engaging in fraud, and the Kansas

Consumer Protection Act.

        15.    Mr. Parkos acknowledged he was aware of the company’s practice but has since

testified being unaware of it.

        16.    On September 17, 2018, Petrochoice terminated McMahon for his complaint.




                                                  2
      Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 21 of 30




          17.   Petrochoice cited a December 2016 complaint about McMahon as a reason for

terminating McMahon.

          18.   Rick Palmore, at the time a member of the Petrochoice’s president’s advisory

board, committed perjury as part of the company’s cover-up of McMahon’s termination. The

perjured declaration that Mr. Palmore signed was prepared by Petrochoice’s lawyers.

          19.   McMahon has been damaged by Petrochoice’s illegal conduct.

          WHEREFORE, Plaintiff Dan McMahon prays that judgment be entered in his favor, and

against Defendants Petrochoice Dynamo LLC and Petrochoice Holdings LLC, for an amount in

excess of $75,000.00.

          Plaintiff Dan McMahon demands a trial by jury on all issues to which such right

exists.

DATED: September 16, 2020.

                                                   SUBMITTED BY:

                                                   GRAYBILL & HAZLEWOOD, LLC

                                                   /s/ Sean McGivern
                                                   Donald N. Peterson, II, 13805
                                                   Sean M. McGivern, #22932
                                                   218 N. Mosley St.
                                                   Wichita, KS 67202
                                                   Telephone: (316) 266-4058
                                                   Facsimile: (316) 462-5566
                                                   don@graybillhazlewood.com
                                                   sean@graybillhazlewood.com
                                                   Attorneys for Plaintiff




                                              3
     Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 22 of 30
                                             ELECTRONICALLY FILED
                                                  2020 Dec 23 PM 3:34
                                    CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                           CASE NUMBER: 2020-CV-001480-TO

                    IN THE EIGHTEENTH JUDICIAL DISTRICT
                 SEDGWICK COUNTY, KANSAS, DISTRICT COURT
                               CIVIL DIVISION

DAN MCMAHON,

             Plaintiff,
                                              Case No. 2020-cv-001480-TO
v.

PETROCHOICE DYNAMO LLC, and
PETROCHOICE HOLDINGS LLC,

             Defendants.


                              ENTRY OF APPEARANCE

      Francis M. Schneider, of Lewis Brisbois Bisgaard & Smith LLP, hereby enters his

appearance as counsel for Defendant PetroChoice Dynamo LLC.


                                        /s/ Francis M. Schneider
                                        Francis M. Schneider, KS # 27896
                                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                                        1605 N. Waterfront Parkway, Suite 150
                                        Wichita, KS 67206
                                        Telephone: (316) 609-7900
                                        Facsimile: (316) 462-5746
                                        francis.schneider@lewisbrisbois.com

                                        Attorney for Defendant
       Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 23 of 30




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 23, 2020, the above Entry of Appearance was filed using

the Court’s electronic filing system which sent notice to all counsel of record.


                                              /s/ Francis M. Schneider
                                              Francis M. Schneider




4836-9849-3141.1                                 2
  Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 24 of 30
                                                             ELECTRONICALLY FILED
                                                             2020 Dec 23 PM 4:27
                                               CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                      CASE NUMBER: 2020-CV-001480-TO




Court:                     Sedgwick County District Court

Case Number:               2020-CV-001480-TO

Case Title:                Dan McMahon vs. Petrochoice Dynamo LLC, et al.

Type:                      Clerk's Order Extending Answer Deadline



                                                       SO ORDERED.




                                                       /s/ Clerk of District Court



Electronically signed on 2020-12-23 16:27:39   page 1 of 3
      Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 25 of 30




                       IN THE EIGHTEENTH JUDICIAL DISTRICT
                    SEDGWICK COUNTY, KANSAS, DISTRICT COURT
                                  CIVIL DIVISION

DAN MCMAHON,

                Plaintiff,
                                                     Case No. 2020-cv-001480-TO
v.

PETROCHOICE DYNAMO LLC, and
PETROCHOICE HOLDINGS LLC,

                Defendants.



                   CLERK’S ORDER EXTENDING ANSWER DEADLINE

        Pursuant to Kansas Supreme Court Rule 113, Defendant PetroChoice Dynamo LLC

respectfully requests an extension of fourteen (14) days within which to answer or otherwise respond

to Plaintiff’s Petition. The time prescribed for Defendant to file an answer is currently December 24,

2020, and has not yet expired. Extending Defendant’s deadline by fourteen days would make the

new deadline January 7, 2021, to answer or otherwise respond to Plaintiff’s Petition.

        WHEREFORE, Defendant PetroChoice Dynamo LLC is granted an additional fourteen days

(14) days, up to and including January 7, 2021, within which to answer or otherwise respond to

Plaintiff’s Petition.

        By order of the clerk, pursuant to Supreme Court Rule 113.
       Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 26 of 30




Submitted by:

/s/ Alan L. Rupe
Alan L. Rupe, KS # 08914
Nanette Turner Kalcik, KS # 24030
Francis M. Schneider, KS # 27896
LEWIS BRISBOIS BISGAARD & SMITH LLP
1605 North Waterfront Parkway, Suite 150
Wichita, Kansas 67206
Telephone: 316.609.7900
Facsimile: 316.462.5746
alan.rupe@lewisbrisbois.com
nanette.kalcik@lewisbrisbois.com
francis.schneider@lewisbrisbois.com

Attorneys for Defendant PetroChoice Dynamo LLC




4841-2034-8373.1                           2
     Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 27 of 30
                                              ELECTRONICALLY FILED
                                                   2020 Dec 23 PM 3:30
                                     CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                            CASE NUMBER: 2020-CV-001480-TO

                    IN THE EIGHTEENTH JUDICIAL DISTRICT
                 SEDGWICK COUNTY, KANSAS, DISTRICT COURT
                               CIVIL DIVISION

DAN MCMAHON,

             Plaintiff,
                                                Case No. 2020-cv-001480-TO
v.

PETROCHOICE DYNAMO LLC, and
PETROCHOICE HOLDINGS LLC,

             Defendants.


                              ENTRY OF APPEARANCE

      Alan L. Rupe, of Lewis Brisbois Bisgaard & Smith LLP, hereby enters his appearance as

counsel for Defendant PetroChoice Dynamo LLC.


                                         /s/ Alan L. Rupe
                                         Alan L. Rupe, KS #08914
                                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                                         1605 N. Waterfront Parkway, Suite 150
                                         Wichita, KS 67206
                                         Telephone: (316) 609-7900
                                         Facsimile: (316) 462-5746
                                         alan.rupe@lewisbrisbois.com

                                         Attorney for Defendant
       Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 28 of 30




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 23, 2020, the above Entry of Appearance was filed using

the Court’s electronic filing system which sent notice to all counsel of record.


                                              /s/ Alan L. Rupe
                                              Alan L. Rupe




4819-1945-2885.1                                 2
     Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 29 of 30
                                             ELECTRONICALLY FILED
                                                  2020 Dec 23 PM 3:33
                                    CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                           CASE NUMBER: 2020-CV-001480-TO

                    IN THE EIGHTEENTH JUDICIAL DISTRICT
                 SEDGWICK COUNTY, KANSAS, DISTRICT COURT
                               CIVIL DIVISION

DAN MCMAHON,

             Plaintiff,
                                              Case No. 2020-cv-001480-TO
v.

PETROCHOICE DYNAMO LLC, and
PETROCHOICE HOLDINGS LLC,

             Defendants.


                              ENTRY OF APPEARANCE

      Nanette Turner Kalcik, of Lewis Brisbois Bisgaard & Smith LLP, hereby enters her

appearance as counsel for Defendant PetroChoice Dynamo LLC.


                                        /s/ Nanette Turner Kalcik
                                        Nanette Turner Kalcik, KS # 24030
                                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                                        1605 N. Waterfront Parkway, Suite 150
                                        Wichita, KS 67206
                                        Telephone: (316) 609-7900
                                        Facsimile: (316) 462-5746
                                        nanette.kalcik@lewisbrisbois.com

                                        Attorney for Defendant
       Case 6:21-cv-01002-DDC-JPO Document 2 Filed 01/04/21 Page 30 of 30




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 23, 2020, the above Entry of Appearance was filed using

the Court’s electronic filing system which sent notice to all counsel of record.


                                              /s/ Nanette Turner Kalcik
                                              Nanette Turner Kalcik




4851-7547-7973.1                                 2
